Action to recover damages for wrongful death. The action was begun on December 28, 1939. Issue was joined March 8, 1940. Order denying motion, made on March 17, 1947, by defendant Taub, to dismiss the action for failure to prosecute, reversed on the law and the facts, with $10 costs and disbursements, and the motion granted, with $10 costs to defendant Taub. The record discloses no adequate excuse for the failure to prosecute this action and the denial of the motion of defendant Taub was an improvident exercise of discretion. Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.